Citation Nr: 1429705	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant  

INTRODUCTION

The Veteran served on active duty from December 1962 to May 1966.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing held in October 2012, before the undersigned Veterans Law Judge at the Waco RO.  The transcript from that hearing has been associated with the claims file.  

As will be addressed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral knee disability has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in May 2006, service connection for a bilateral knee disability was denied.

2.  Evidence received since the final May 2006 rating decision that denied service connection for a bilateral knee disability is not duplicative of evidence previously received and considered on the merits, and, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.  


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a bilateral knee disability have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Board is granting in full the new and material aspect of the Veteran's appeal.  Any error committed with respect to the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Analysis

In a rating decision dated in May 2006, the RO essentially denied service connection for a bilateral knee condition on the basis the evidence of record did not show that a diagnosis of a chronic disability related to military service.  The Veteran did not in any way appeal this adverse determination.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  This decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In August 2009, the Veteran filed a claim to reopen this issue.  The current appeal arises from the RO's April 2010 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must determine whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

In the current appeal, the Board finds that new and material evidence has been received since the last final rating decision in May 2006.  The evidence of record at the time of the May 2006 decision consisted of service treatment records and the Veteran's account of an in-service accident.  As noted previously, in denying the Veteran's claim the RO basically found that there was no current evidence of a chronic bilateral knee disorder related to service. 

Since the May 2006 rating decision, newly-received evidence includes X-ray findings of moderate degenerative remodeling changes in both knees.  See VA Radiographic Report dated March 30, 2009.  Newly-received evidence also includes the Veteran's testimony from the October 2012 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  The X-ray report is also material because it addresses evidence of current degenerative changes involving both knees - evidence that was not of record at the time of the prior final decision in May 2006.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for bilateral knee disabilities is reopened.  38 U.S.C.A. § 5108.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  Rather than adjudicating the underlying claim on the merits at this time, the Board remands it for further development.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.  
REMAND

In light of the Board's finding that the previously denied claim for service connection for a bilateral knee disability is reopened, the underlying issue must be considered on a de novo basis.  The Board also finds that the evidence currently of record is insufficient to decide this claim at this time and that further evidentiary development is therefore needed.  

Specifically, service treatment records document the Veteran's involvement in an accident in March 1965.  At that time, he was treated for a 1/2-inch laceration of his right lower extremity.  See also Deck Log Entries for the USS Oriskany (CVA-34) dated March 7, 1965.  A second entry noted that the Veteran was evaluated in March 1966 for a small hematoma of his left lower extremity secondary to trauma.  The Veteran has reported continued bilateral knee symptomatology beginning in the 1970s.  Presently, the Veteran has a bilateral knee disorder diagnosed as degenerative joint disease on VA examination in December 2009.  See also VA Examination Reports dated in February 2010, March 2011, and June 2012.

Unfortunately, a remand is required in this case so that an adequate opinion can be obtained as to whether the Veteran's current bilateral knee disability, diagnosed as degenerative joint disease, is related to his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  ("Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").  

The Board stresses that, because the Veteran is competent to report the onset of bilateral knee pain during and since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contentions that he developed his claimed bilateral knee disorder as a result of in-service injuries and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) and thus whether such lay testimony has probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his knees since service discharge in 1966.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any previously-diagnosed knee disorder, including degenerative joint disease-as well as any other knee disorders shown on current examination-had their clinical onset in, or are otherwise related to, the Veteran's military service.  If any diagnosed bilateral knee disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In making all determinations, the examiner is asked to carefully consider the address the Veteran's documented injuries (and objective medical findings) in the service treatment records and then opine on the likelihood that his current bilateral knee symptoms, particularly degenerative joint disease, would have resulted from them.  (The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his service treatment records.)  

The examiner is also advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning any bilateral knee problems since service. 

The rationale for all requested opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above action is completed, readjudicate the claim for service connection for a bilateral knee disorder.  If that claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


